DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           FRANKLIN BROWN,
                               Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D14-4219

                                [March 18, 2015]

   Appeal from order denying rule 3.801 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Sherwood Bauer, Jr.,
Judge; L.T. Case No. 472007CF000274.

   Franklin Brown, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

     Affirmed. See Reasee v. State, 123 So. 3d 693 (Fla. 4th DCA 2013); see
also Willis v. State, 18 So. 3d 1215 (Fla. 5th DCA 2009) (holding that credit
for time spent in jail after sentencing must be addressed to the Department
of Corrections); Smith v. State, 932 So. 2d 594, 595 (Fla. 5th DCA 2006)
(“[I]t is the function of the Department of Corrections to award credit for
any time served in jail after sentencing but before transfer to state
prison.”).

WARNER, GROSS and FORST, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.